Title: To George Washington from Thomas Pleasants, Jr., 25 July 1788
From: Pleasants, Thomas Jr.
To: Washington, George



Sir
Raleigh 25th July 1788

I duly received your obliging answer to the enquiry respecting Mr Dydsburys Claim under Van braam of Land on the Kanhawa—and the obligation will be increased, if you will enable me to extend my enquiry into that part of the County, by Mentioning some person of Character, to whom I may apply for a particular description of its situation and Value.
When Mr Madison left this State he put into my hands some queries to answer, and desired me to send the answers open, under Cover to you, which I now have the honour of doing. I am, With sentiments of great respect & Esteem Yr Mo. ob. Hbble st

Thomas Pleasants jr

